Citation Nr: 9911514	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  98-10 397A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESSES AT HEARING ON APPEAL

Appellant and B. A.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counselbvarpregan


INTRODUCTION

The veteran has active service from June 1977 to June 1981.  
The veteran also had a period of unrecognized service from 
June 1981 to September 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an February 1998 rating decision of 
the Jackson, Mississippi, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for a psychiatric disorder, not 
otherwise specified.


REMAND

A review of the evidence reflects that the National Personnel 
Records Center (NPRC) was unable to locate the service 
medical records.  The Board is of the opinion that another 
attempt should be made.

During the veteran's hearing at the RO October 1998, he 
testified that he was treated for a psychiatric disorder 
during service. He stated that he believed that a portion of 
his treatment records were not made available to the VA.  It 
was reported that he had been receiving disability benefits 
from the Social Security Administration for about three 
years.  The Board believes that these record should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In view of these facts, the case is REMANDED to the RO for 
the following development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for his psychiatric illness 
since his release from active duty, to 
include the treating facilities located 
in Springfield, East Mississippi, and 
Waynesboro.  The RO should then obtain 
all records which are not on file.  The 
veteran should be asked to furnish the 
approximate dates, locations, names of 
treating facilities, and the unit to 
which he was assigned with regard to the 
psychiatric evaluations.  He should be 
informed that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.

2.  The RO should take the appropriate 
action to obtain a copy of the SSA 
decision granting disability benefits and 
the evidence on which that decision was 
predicated. 

3.  Following any information furnished 
by the veteran. The RO should request the 
NPRC to conduct another search for the 
service medical records.  NPRC should be 
informed that the veteran had been court-
martialed and incarcerated at Ft. Rucker 
prior to his discharge.  The RO should 
request the NPRC to search for any 
medical records which may have been 
associated with documents relative to his 
court-martialed or his incarceration.  
The RO is requested to furnish NPRC a 
copy of the veteran's DD 214.

4.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjudicate the issue in 
appellate status.

If the benefit sought is not granted, the appellant and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









